 

Exhibit 10.1

Brightview HOLDINGS, INC.

RESTRICTED STOCK UNIT GRANT

THIS RESTRICTED STOCK UNIT GRANT (the “Agreement”), is made effective as of the
date set forth on the Company signature page (the “Signature Page”) attached
hereto (the “Date of Grant”), by and between BrightView Holdings, Inc., a
Delaware corporation (together with its successors and assigns, the “Company”),
and the participant identified on the Signature Page attached hereto
(“Participant”).

R E C I T A L S:

WHEREAS, the Company has adopted the BrightView Holdings, Inc. 2018 Omnibus
Incentive Plan (the “Plan”), the terms of which Plan are incorporated herein by
reference and made a part of this Agreement, and capitalized terms not otherwise
defined herein shall have the same meaning as in the Plan; and

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties hereto agree as follows:

1.Restricted Stock Units.

(a)Subject to the terms and conditions of the Plan and the additional terms and
conditions set forth in this Agreement and effective as of the Date of Grant,
the Company hereby grants the number of Restricted Stock Units set forth on the
Signature Page hereto (the “RSU Award”).  

(b)The RSU Award shall vest and become nonforfeitable in accordance with
Schedule I attached hereto. 

(c)If Participant’s employment or service with the Company and its Subsidiaries
is terminated at any time, all unvested Restricted Stock Units shall
automatically and immediately be forfeited and canceled (after giving effect to
any acceleration of vesting or other terms set forth in Schedule I attached
hereto).

2.Settlement of Restricted Stock Units.

(a)Any Restricted Stock Unit which has become vested in accordance with this
Agreement shall be settled as soon as reasonably practicable following the
vesting of such Restricted Stock Unit (and, in any event, no later than the date
which is two and one-half months following the end of the calendar year in which
the Restricted Stock Unit vested).

(b)Upon the settlement of a vested Restricted Stock Unit, the Company shall pay
to Participant an amount equal to one share of common stock, par value $0.01, of
the Company.  As determined by the Committee (as defined below), the Company
shall pay such amount in (x) cash, (y) shares of common stock of the Company
(“Shares”) or (z) any combination thereof.  Any fractional shares of common
stock may be settled in cash, at the Committee’s election.

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Page 2

 

(c)Notwithstanding anything in this Agreement to the contrary, the Company shall
not have any obligation to issue or transfer any Shares as contemplated by this
Agreement unless and until such issuance or transfer complies with all relevant
provisions of law.  As a condition to the settlement of any portion of the RSU
Award evidenced by this Agreement, Participant may be required to deliver
certain documentation to the Company.

3.Restrictive Covenants.

(a)Restrictive Covenants. Participant acknowledges and recognizes the highly
competitive nature of the businesses of the Company Group, that Participant will
be allowed access to confidential and proprietary information (including, but
not limited to, trade secrets) about those businesses, as well as access to the
prospective and actual customers, suppliers, investors, clients and partners
involved in those businesses and the goodwill associated with the Company Group
and accordingly agrees, in Participant’s capacity as an investor and equity
holder in the Company, to the provisions of Appendix A to this Agreement  (the
“Restrictive Covenants”).  Participant acknowledges and agrees that the
Company’s remedies at law for a breach or threatened breach of any of the
Restrictive Covenants would be inadequate and the Company would suffer
irreparable damages as a result of such breach or threatened breach.  In
recognition of this fact, Participant agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to forfeit without payment any outstanding
Shares subject to this Agreement and otherwise cease making any payments or
providing any benefit otherwise required by this Agreement and obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction or any other equitable remedy which may then
be available.  For the avoidance of doubt, the Restrictive Covenants contained
in this Agreement are in addition to, and not in lieu of, any other restrictive
covenants or similar covenants or agreements between Participant and the Company
Group.  For purposes of this Agreement, “Restrictive Covenant Violation” shall
include Participant’s breach of any of the Restrictive Covenants or any similar
provision applicable to Participant.

(b)Repayment of Proceeds.  If a Restrictive Covenant Violation occurs,
Participant shall be required, in addition to any other remedy available (on a
non-exclusive basis), to pay to the Company, within 10 business days of the
Company’s request to Participant therefor, an amount equal to the aggregate
after-tax proceeds (taking into account all amounts of tax that would be
recoverable upon a claim of loss for payment of such proceeds in the year of
repayment) Participant received either in cash in respect of the settlement of
Restricted Stock Units, or upon the sale or other disposition of, or dividends
or distributions in respect of, Shares received upon the settlement of
Restricted Stock Units.

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Page 3

 

4.Book Entry; Certificates.  Upon the settlement of any portion of the RSU Award
in Shares pursuant to this Agreement, the Company shall recognize Participant’s
ownership of such Shares through uncertificated book entry.  If elected by the
Company, certificates evidencing the Shares may be issued by the Company and any
such certificates shall be registered in Participant’s name on the stock
transfer books of the Company promptly after the date hereof, but shall remain
in the physical custody of the Company or its designee at all times prior to the
later of (a) the settlement of any portion of the RSU Award pursuant to this
Agreement and (b) the expiration of any transfer restrictions set forth in this
Agreement or otherwise applicable to the Shares.  As soon as practicable
following such time, any certificates for the Shares shall be delivered to
Participant or to Participant’s legal guardian or representative along with the
stock powers relating thereto. However, the Company shall not be liable to
Participant for damages relating to any delays in issuing the certificates (if
any) to Participant, any loss by Participant of the certificates, or any
mistakes or errors in the issuance of the certificates or in the certificates
themselves.

5.Legend.  To the extent applicable, all book entries (or certificates, if any)
representing the Shares delivered to Participant as contemplated by Section 4
above shall be subject to the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which such Shares
are listed, and any applicable Federal or state laws, and the Company may cause
notations to be made next to the book entries (or a legend or legends put on
certificates, if any) to make appropriate reference to such restrictions.  Any
such book entry notations (or legends on certificates, if any) shall include a
description to the effect of the restrictions set forth in Sections 1 and 7
hereof.

6.No Right to Continued Employment or Service.  Neither the Plan nor this
Agreement nor Participant’s receipt of the Restricted Stock Units hereunder
shall impose any obligation on the Company or any Affiliate to continue the
employment or engagement of Participant.  Further, the Company or any Affiliate
(as applicable) may at any time terminate the employment or engagement of
Participant, free from any liability or claim under the Plan or this Agreement,
except as otherwise expressly provided herein.

7.Assignment Restrictions; Lock-up.  

(a)The Restricted Stock Units may not be Assigned and any such purported
Assignment shall be void and unenforceable against the Company or any Affiliate;
provided, that the designation of a beneficiary shall not constitute an
Assignment.

(b)“Assign” or “Assignment” shall mean (in either the noun or the verb form,
including with respect to the verb form, all conjugations thereof within their
correlative meanings) with respect to any security, the gift, sale, assignment,
transfer, pledge, hypothecation or other disposition (whether for or without
consideration, whether directly or indirectly, and whether voluntary,
involuntary or by operation of law) of such security or any interest therein.

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Page 4

 

(c)Participant agrees that in the event the Company advises Participant that it
plans an underwritten public offering of Shares in compliance with the
Securities Act and that the underwriter(s) seek to impose restrictions under
which certain shareholders may not sell or contract to sell or grant any option
to buy or otherwise dispose of part or all of their stock purchase rights of the
underlying Shares, Participant hereby agrees that for a period not to exceed 180
days from the prospectus, Participant will not sell or contract to sell or grant
an option to buy or otherwise dispose of any Shares received upon settlement of
Restricted Stock Units pursuant to this Agreement without the prior written
consent of the underwriter(s) or its representative(s).

8.Withholding.  Participant may be required to pay to the Company or any
Affiliate and the Company shall have the right and is hereby authorized to
withhold, any applicable withholding taxes in respect of the Restricted Stock
Units, their vesting or settlement or any payment or transfer with respect to
the Restricted Stock Units at the minimum applicable statutory rates, and to
take such action as may be necessary in the opinion of the Compensation
Committee of the Board of Directors of the Company (the “Committee”) to satisfy
all obligations for the payment of such withholding taxes.  The Committee may,
in its sole discretion, permit Participant to satisfy such withholding tax
obligations, in whole or in part, by delivering Shares, including Shares
received upon settlement of Restricted Stock Units pursuant to this Agreement.

9.Securities Laws; Cooperation.  Upon the vesting of any unvested Restricted
Stock Units, Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws, the Plan or this Agreement.  Participant
further agrees to cooperate with the Company in taking any action reasonably
necessary or advisable to consummate the transactions contemplated by this
Agreement.

10.Notices.  Any notice necessary under this Agreement shall be addressed to the
Company in care of its Secretary at the principal executive office of the
Company and to Participant at the address appearing in the personnel records of
the Company for such Participant or to either party at such other address as
either party hereto may hereafter designate in writing to the other.  Any such
notice shall be deemed effective upon receipt thereof by the addressee.

11.Choice of Law; Jurisdiction; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and performed wholly within the State of Delaware,
without giving effect to the conflict of laws provisions thereof.  Any suit,
action or proceeding with respect to this Agreement (or any provision
incorporated by reference), or any judgment entered by any court in respect of
any thereof, shall be brought in any court of competent jurisdiction in the
State of New York or the State of Delaware, and each of Participant, the
Company, and any transferees who hold Restricted Stock Units pursuant to a valid
Assignment, hereby submits to the exclusive jurisdiction of such courts for the
purpose of any such suit, action, proceeding, or judgment.  Each of Participant,
the Company, and any transferees who hold Restricted Stock Units pursuant to a
valid Assignment hereby irrevocably waives (a) any objections which it may now
or hereafter have to the laying of the venue of any suit, action, or proceeding
arising out of or relating to this Agreement brought in any court of competent
jurisdiction in the State of Delaware or the State of New York, (b) any claim
that any such suit, action, or proceeding brought in any such court has been
brought in any inconvenient forum and (c) any right to a jury trial.

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

Restricted Stock Unit Agreement – Page 5

 

12.Restricted Stock Units Subject to Plan; Amendment.  By entering into this
Agreement, Participant agrees and acknowledges that Participant has received and
read a copy of the Plan.  The Restricted Stock Units granted hereunder are
subject to the Plan.  The terms and provisions of the Plan, as it may be amended
from time to time, are hereby incorporated herein by reference.  In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.  The Committee may waive any conditions or rights under,
amend any terms of, or alter, suspend, discontinue, cancel or terminate this
Agreement, but no such waiver, amendment, alteration, suspension,
discontinuance, cancellation or termination shall materially adversely affect
the rights of Participant hereunder without the consent of Participant.

13.Section 409A.  It is intended that the Restricted Stock Units granted
hereunder shall be exempt from Section 409A of the Code pursuant to the
“short-term deferral” rule applicable to such section, as set forth in the
regulations or other guidance published by the Internal Revenue Service
thereunder.

14.Electronic Delivery and Acceptance.  This Agreement may be executed
electronically and in counterparts.  The Company may, in its sole discretion,
decide to deliver any documents related to the Plan by electronic
means.  Participant hereby consents to receive such documents by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or a third party designated by
the Company.

15.Acceptance and Agreement by Participant; Forfeiture upon Failure to
Accept.  The grant of Restricted Stock Units hereunder will lapse ninety (90)
days from the Date of Grant, and the RSU Award granted hereunder will be
forfeited on such date if Participant has not accepted this Agreement by such
date. For the avoidance of doubt, Participant’s failure to accept this Agreement
will not affect Participant’s continuing obligations under any other agreement
between the Company and Participant.

16.No Advice Regarding Grant.  Notwithstanding anything herein to the contrary,
Participant acknowledges and agrees that the Company is not providing any tax,
legal or financial advice, nor is the Company making any recommendations
regarding Participant’s participation in the Plan or Participant’s acquisition
or sale of the underlying Shares received upon settlement of the Restricted
Stock Units.  Participant is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding his or her participation in
the Plan before taking any action related to the Plan.

17.Imposition of Other Requirements.  The Company reserves the right to impose
other requirements on Participant’s participation in the Plan, and on any Shares
received upon settlement of Restricted Stock Units under the Plan, to the extent
the Company determines it is necessary or advisable for legal or administrative
reasons, and to require Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

18.Waiver.  Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement will not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by
Participant or any other participant in the Plan.

[Signatures on next page.]

 

 

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Participant acknowledges and accepts the terms of this
Agreement which shall be effective as of the date set forth below and
countersignature by the Company.

 

Participant

 

 

Name:

 

 

 

Dated:                              

 

 

 

 

[Signature Page - RSU Award]

--------------------------------------------------------------------------------

 

Agreement acknowledged and confirmed:

 

BrightView Holdings, Inc.

 

By:

 

 

Name:

 

Title:

 

Equity Schedule

Name:

Date of Grant:                     , 2019

Number of Restricted Stock Units Granted:

 

 

[Signature Page - RSU Award]

--------------------------------------------------------------------------------

 

Schedule I

Vesting Terms

The RSU Award granted hereunder will vest with respect to that number of such
Restricted Stock Units as is set forth on the Appendix: Vesting Schedule
attached hereto next to the date set forth on such Appendix on which such
Restricted Stock Units vest, subject to Participant’s continuous employment with
or provision of services to the Company and its Subsidiaries through each such
date; provided, that, if Participant’s employment or service with the Company
and its Subsidiaries is terminated due to Participant’s death or Disability,
Participant will become vested on the date of such termination in the number of
Restricted Stock Units, if any, that would have become vested on the next
scheduled vesting date following the date of such termination.  Any portion of
the RSU Award that is not vested or forfeited will fully vest immediately prior
to the consummation of a Change in Control, subject to continued employment with
or provisions of services to the Company and its Subsidiaries through such
date.  

 

 

001898-0002-17195-Active.31196537.7

--------------------------------------------------------------------------------

 

Appendix A

Restrictive Covenants

1.Generally.  If Participant’s final place of employment is in the State of
California, the covenants contained in Section 2(a)(i) and 2(a)(ii)(A) below
will not apply.

2.Non-Competition; Non-Solicitation.

(a)Participant acknowledges and recognizes the highly competitive nature of the
businesses of the Company and its Subsidiaries and accordingly agrees as
follows:

(i)Non-Compete.  For the period of one (1) year after the date on which
Participant’s employment or service to the Company Group (as defined below) is
terminated for any reason, Participant shall not, within the Geographic Area (as
defined below), directly or indirectly own, manage, operate, finance, or be
connected as an officer, director, employee, partner, agent or consultant with
any business or enterprise which, directly or through an affiliated subsidiary
organization, provides services or performs any business activities that are
competitive with the business, activities, products or services of the type
conducted, authorized, offered, or provided by the Company or any of its direct
or indirect Subsidiaries (collectively, the “Company Group”) as of the date of
such termination, or with respect to which the Company Group has spent
significant time or resources analyzing for the purposes of assessing expansion
opportunities by the Company Group, during the twenty-four (24) month period
prior to the date of termination (a “Competitive Business”).  For purposes of
this Agreement, the term “Geographic Area” means any state in which any member
of the Company Group is maintaining a business office as of the date on which
Participant’s employment or service is terminated.

(ii)Non-Solicit.  For the period of one (1) year after the date on which
Participant’s employment or service to the Company Group is terminated for any
reason, Participant will not, either directly or indirectly:

(A)call on or solicit any person, firm, corporation or other entity who or which
at the time of such termination was, or within one year prior thereto had been,
a customer or provider of the Company Group within the Geographic Area in
connection with any of the business activities referred to above; or

(B)solicit the employment of any person who was employed by the Company Group on
a full or part time basis as of the date of such termination unless such person
was involuntarily discharged or voluntarily left his or her employment
relationship prior to Participant’s termination of employment.

 

--------------------------------------------------------------------------------

 

(iii)Remedies.  Participant acknowledges that the provisions set forth in this
Appendix A are reasonable and necessary to protect the legitimate interests of
the Company or its direct or indirect Subsidiaries, and that a violation of any
of those provisions will cause irreparable harm to the Company
Group.  Participant acknowledges that any member of the Company Group may seek
injunctive relief for Participant’s violation of such provisions.  Participant
represents that Participant’s experience and capabilities are such that the
provisions contained in this Appendix A will not prevent Participant from
obtaining employment or otherwise earning a living at the same general level of
economic benefit as earned with the Company Group.  In the event that any of the
provisions of this Agreement should ever be adjudicated to exceed the time,
geographic, product or service, or other limitations permitted by applicable law
in any jurisdiction, then the affected provisions shall be deemed reformed in
such jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable law.

(iv)Assignment.  The rights and protections of the Company hereunder shall
extend and may be assigned to any successors of any member of the Company Group.

(v)Similar Provisions.  Participant acknowledges that any other agreement
between Participant and the Company or its direct or indirect Subsidiaries that
contains restrictive covenants shall not be superseded by this Agreement, shall
remain in full force and effect in accordance with its terms, and such
restrictive covenants shall be in addition to, and not superseded by, the
provisions of this Appendix A to the extent the provisions of this Appendix A
are applicable to Participant.

 